EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 26, line 7, the examiner has changed “the distal terminus” to - -a distal terminus- -.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to teach or render obvious the overall claimed invention of a device for retrieving clot material from a blood vessel, the device comprising:  wherein, at least when a cover is in an expanded, relaxed state, an inner layer and an outer layer are separated by (a) a first distance along an intermediate portion of the cover, and (b) a second distance along a distal portion of the cover, wherein the second distance is less than the first distance, and wherein the outer layer has a cross-sectional dimension that is generally constant along the intermediate portion and the distal portion of the cover; and in combination with other structural limitations of the independent claim.  The prior art of Martin et al. US 2017/0020542 A1 discloses an inner layer and out layer that comprises a first distance that is less than a second distance such as in fig. 6h and fig. 7a.  Martin does not disclose the outer layer has a cross-sectional dimension that is generally constant along the intermediate portion and the distal portion of the cover in combination with a first distance along an intermediate portion of the cover, and a second distance along a distal portion of the cover, wherein the second distance is less than the first distance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MENDOZA whose telephone number is (571)272-4698.  The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Michael Mendoza
/M.G.M/Examiner, Art Unit 3771                                                                                                                                                                                                        
/WADE MILES/Primary Examiner, Art Unit 3771